  Case 3:18-cv-15048-FLW-LHG Document 24 Filed 09/24/20 Page 1 of 2 PageID: 99



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   TRENTON DIVISION


THE INDEPENDENCE PROJECT, INC., a
New Jersey Non-Profit Corporation, and
RONALD MOORE, Individually,

               Plaintiffs,                         Case No.: 3:18-cv-15048-FLW-LHG
vs.

SHORE POINT PLAZA LLC, a New Jersey
Limited Liability Company,

            Defendant.
________________________________________/

                            PLAINTIFFS’ NOTICE OF FILING
                         RECEIPT OF COMPLAINT FOR SERVICE
                            BY THE STATE OF NEW JERSEY,
                           DEPARTMENT OF THE TREASURY

       COMES NOW the Plaintiffs, The Independence Project, Inc., a New Jersey Non-Profit

Corporation, and Ronald Moore, Individually, by and through their undersigned attorneys, and

hereby files the Receipt of Complaint for Service by the State of New Jersey, Department of the

Treasury attached hereto as Exhibit A.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of September, 2020, a true and correct

 copy of the foregoing was electronically filed via the Court’s CM/ECF System.

                                                 Respectfully Submitted,

                                                 /s/Keith Harris
                                                 Keith Harris, Esq. (KH 4604)
                                                 Braff, Harris, Sukoneck& Maloof, P.A.
                                                 570 W Mount Pleasant Ave., Suite 200
                                                 Livingston, N.J. 07039
                                                 Telephone: (973) 994-6677
                                                 Facsimile: (973) 994-1296
                                                 kharris@bhsm-law.com
                                                 and
Case 3:18-cv-15048-FLW-LHG Document 24 Filed 09/24/20 Page 2 of 2 PageID: 100



                                         John P. Fuller, Esq., pro hac vice
                                         Fuller, Fuller & Associates, P.A.
                                         12000 Biscayne Boulevard, Suite 502
                                         North Miami, FL 33181
                                         Telephone: (305) 891-5199
                                         Facsimile: (305) 893-9505
                                         jpf@fullerfuller.com
                                         Attorneys for Plaintiffs




                                     2
